Title: [Account with Joseph Bass.]
From: Adams, John
To: Bass, Joseph


       
     
      
      
      £
      s
      d
     
     
      May 31. 1775
      pd. Jos. Bass a Dollar
      0:
      6:
      0
     
     
      
      pd. him before 2 Dollars
      0:
      12:
      0
     
     
      
      pd. him before at Braintree a Guinea
      1:
      8:
      0
     
    
   
     Jos. Bass Dr. to John Adams
     
      Aug. 14. 1775.
      
      
      
     
     
      To ballance of your Acct. left at Philadelphia, as you recollect it if wrong to be rectified
      2:
      8:
      0
     
     
      To a Guinea paid you before we went away from Braintree
      1:
      8:
      0
     
     
      To Cash left with Mrs. Yard to pay Dr. Shippen for innoculating you
      2:
      0:
      0
     
     
      To Cash paid you this Day
      5:
      0:
      0
     
     
      
      10:
      16:
      0
     
     
      By your Service from 26th. of April to the fourteenth of Aug. 1775.
      10:
      16:
      0
     
    
       Braintree Aug. 14. 1775. Received of John Adams Five Pounds lawfull Money, which together with five Pounds sixteen shillings of lawfull Money received before, is in full for my Service from the 26th. of April to this day.
       Joseph Bass jr.
      